                  Case 2:19-cr-00053-WBS Document 24 Filed 04/13/21 Page 1 of 3


 1   RUSSELL S. HUMPHREY, SBN 208744
     343 E. Main Street, Suite 714
 2   Stockton, Ca. 95202
     Telephone: (209) 625-8976
 3   Facsimile: (209) 625-8673
     Email: rshumphreylaw@yahoo.com
 4
     Attorney for Defendant
 5
 6
 7
 8
 9                                    IN THE UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11
12
13    UNITED STATES OF AMERICA,                         Case No. 2:19-cr-053-WBS

14
                                                        STIPULATION AND ORDER TO
15                    PLAINTIFF,                        CONTINUE SENTENCING DATE

16           v.

17
18    DENNIS MORITA,

19
20    DEFENDANT.

21
22
              Defendant Dennis Morita (“Defendant”) and the United States of America, through their
23
     counsel Assistant United States Attorney Matthew Thuesen, hereby agree and STIPULATE to each
24
25   of the following;

26            1) the Court vacate the currently set judgment and sentencing hearing date of April 19, 2021;
27
     and;
28


     Stipulation and Order
     U.S. v. Morita, 2:19-cr-53-WBS
                Case 2:19-cr-00053-WBS Document 24 Filed 04/13/21 Page 2 of 3


 1            2) the Court continue the judgment and sentencing hearing to the agreed upon dates noted
 2   below;
 3
              a. Judgment and Sentencing:                                              July 19, 2021
 4
              b. Reply or statement of non-opposition no later than:                   July 12, 2021
 5
              c. Motion for correction of the Presentence Report                       July 2, 2021
 6
                       filed with the Court and served on the Probation
 7
                       Officer and opposing counsel no later than:
 8
              d. Presentence Report filed with the Court and                           June 29, 2021
 9
                       disclosed to counsel no later than:
10
              e. Counsel’s written objections to the Presentence Report                June 22, 2021
11
                       delivered to the Probation Officer and opposing
12
                       counsel no later than:
13
              f. Proposed Presentence Report disclosed to counsel no later than:       June 8, 2021
14
15
              The Probation Officer does not oppose the proposed amendments. The parties, therefore,
16
     respectfully request the Court amend the sentencing date and schedule for disclosure of the
17
     Presentence Report accordingly.
18
19
20   Date: April 12, 2021.
                                                             /s/ Russell S. Humphrey
21
                                                             ____________________________
22                                                           RUSSELL S. HUMPHREY, Attorney for
23                                                           Defendant

24
25   Date: January 25, 2021                                  MCGREGOR W. SCOTT
26                                                           United States Attorney
                                                             /s/ Matthew Thuesen
27                                                           ______________________________
                                                             MATTHEW THUESEN
28
                                                             Assistant United States Attorney

     Stipulation and Order
     U.S. v. Morita, 2:19-cr-53-WBS
                Case 2:19-cr-00053-WBS Document 24 Filed 04/13/21 Page 3 of 3


 1                                                 ORDER
 2            Upon stipulation of the parties and good cause having been shown, the Court adopts the
 3   parties’ stipulation as its order.
 4
     IT IS SO ORDERED.
 5
 6
     Dated: April 13, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and Order
     U.S. v. Morita, 2:19-cr-53-WBS
